DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
2.	Claims 1-8 and 11-15 are pending.
3.	Claims 1, 8, 12 and 15 are amended.

Response to Arguments
4.	Applicant’s argument with respect to amended independent claims has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
		1) “Applicant respectfully asserts that the combination of Pontes and Koren fail to suggest, disclose, or teach each and every feature of Applicant’s claimed invention.”

As per argument 1, applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection in which the Examiner has cited newly presented prior art, Jaffer et al. in combination with Pontes et al., as necessitated by the amended independent claims.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2- 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the adapter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the adapter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the adapter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the adapter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the adapter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the adapter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5, 7, 8, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pontes et al. (US Pub. No. 2019/0379573 hereinafter “Pontes”) in view of Jaffer et al. (US Patent No. 10,833,980 hereinafter “Jaffer”).
Referring to claim 1, Pontes discloses a network-on-chip (NoC) (Pontes – Fig 1 & par. 68 disclose a system interconnect 6 is implemented as a network on chip (NoC).) in communication with a plurality of intellectual property (IP) blocks, which include at least one master and a plurality of slaves (Pontes – Fig 1 & par. 68 disclose the NoC 6 in communication with master devices 7-22.), the NoC (Pontes – Fig 1 & par. 68 disclose a system interconnect 6 is implemented as a network on chip (NoC).) comprising:
	a plurality of network interfaces (NIs) for receiving a packet from a master (Pontes – Fig 1 & par. 68 disclose a number of master interfaces 46 from which data access requests can be received from respective master devices 7-22.);
	at least one broadcast adapter (Pontes – Fig 1 & par. 68 disclose a plurality of routers 44.) having an address within a special address range (Pontes – par. 68 disclosing each master interface 46 (also known as an ingress port, IP, or endpoint) is responsible for decoding the address specified by the data access request to identify the particular route to be taken through the network on chip 6 via the routers 44 to reach a target interface 48 associated with the selected target node which is to service the data access request.), the broadcast adapter including:
at least one request ingress port for receiving the packet, which includes the address (Pontes – Fig 1 & par. 68 disclose master interfaces 46, also known as an ingress port (IP), allowing communication between the masters 7-22 and the routers 44.); and a plurality of request egress ports for sending packets to each of the slaves (Pontes – Fig 1 & par. 68 disclose target interfaces 48, also known as an egress port (EP), allowing communication between the target nodes 26-36 and the routers 44.).
Pontes fails to explicitly disclose the NoC comprising: a plurality of switches in communication with the Nis; at least one broadcast adapter in communication with at least one switch selected from the plurality of switches; the broadcast adapter including: a plurality of request egress ports for sending duplicated packets to each of the slaves, wherein the broadcast adapter duplicates the packet received at the request ingress port and send one duplicated packet of the duplicated packets through each request egress port of the plurality of request egress ports.
Jaffer discloses a plurality of switches; and at least one broadcast adapter in communication with at least one switch selected from the plurality of switches (Jaffer – col. 4, lines 24-26 discloses switches performing routing functions. The routing switches are considered routers.), the broadcast adapter including: a plurality of request egress ports for sending duplicated packets to each of the slaves, wherein the broadcast adapter duplicates the packet received at the request ingress port and send one duplicated packet of the duplicated (Jaffer – col. 10, lines 1-15 discloses The router with this functionality thus has the above noted packet modifier 456, which modifies packets before sending them through an interface/output 458 of the router (often simply referred to as "output 458"). The output 458 may act, at least in part, as a general interface with multiple ports of one or two types. As with other blocks in the figures, merely showing it as one block is for simplicity purposes. It may represent many interfaces, either for input, output, or both. After the packet modifier 456 modifies packets, a packet duplicator 460 duplicates the modified packets for forwarding through the output 458 along a different path. Accordingly, as noted above and discussed in greater detail below with reference to FIGS. 6 and 7, both the modified packet stream and the duplicated packet stream are forwarded through the output 458 across different paths.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Jaffer’s teachings with Pontes’ teachings for the benefit of implementing a method and apparatus for routing a plurality of session packets across a network toward a destination, modifying each packet to include a sequence number that is different from the sequence number of other packets in the plurality of packets, and duplicating the plurality of processed packets to produce a corresponding plurality of duplicated packets (Jaffer – Abstract).

Referring to claim 2, Pontes and Jaffer disclose the adapter of claim 1 further comprising a transform module, wherein the transform module performs a function on the packet to generate a plurality of transformed duplicate packets and each of the plurality of transformed duplicate packets are sent through one request egress port of the plurality of request egress ports (Jaffer – col. 10, lines 1-15 discloses The router with this functionality thus has the above noted packet modifier 456, which modifies packets before sending them through an interface/output 458 of the router (often simply referred to as "output 458"). The output 458 may act, at least in part, as a general interface with multiple ports of one or two types. As with other blocks in the figures, merely showing it as one block is for simplicity purposes. It may represent many interfaces, either for input, output, or both. After the packet modifier 456 modifies packets, a packet duplicator 460 duplicates the modified packets for forwarding through the output 458 along a different path. Accordingly, as noted above and discussed in greater detail below with reference to FIGS. 6 and 7, both the modified packet stream and the duplicated packet stream are forwarded through the output 458 across different paths.).

Referring to claim 3, Pontes and Jaffer disclose the adapter of claim 1 further comprising a buffer in communication with the ingress port and the plurality of egress ports, wherein the buffer stores data when there is backpressure on any given egress port (Pontes – see par. 76 disclosing the ingress port 46 may have various buffers for buffering tracking information relating to requests and buffering responses to the requests. The ingress port 46 may control allocation of resource and issuing of requests based on availability of space in the buffers, and based on the quality of service requirements (e.g. providing a limit to the number of currently outstanding transactions that can be pending at a given time, or a limit to the number of transactions from a given requesting mode which are serviced within a given period)).

Referring to claim 5, Pontes and Jaffer disclose the adapter of claim 1 further comprising a plurality of response ingress ports, such that there is one response ingress port for each of the plurality of request egress ports (Pontes – see par. 68 disclosing for each target interface 48, when it receives the response to a data access request from the target node 26-36, the target interface 48 issues that response back along the path taken by the corresponding request to the master interface 46 which issued the request, and the master interface 46 then returns the response to the requesting node.).

Referring to claim 7, Pontes and Jaffer disclose the adapter of claim 1 further comprising one response egress port for the request ingress port (Pontes – see par. 68 disclosing for each target interface 48, when it receives the response to a data access request from the target node 26-36, the target interface 48 issues that response back along the path taken by the corresponding request to the master interface 46 which issued the request, and the master interface 46 then returns the response to the requesting node.).

Referring to claim 8, Pontes discloses a system (Pontes – Fig. 1 & par. 64 disclose a data processing system 2.) comprising: 
at least one master that generates request transactions (Pontes – Fig 1 & par. 64 disclose requesting nodes or masters 7-22 that issue data access requests.); 
a plurality of slaves that receive and service the request transactions (Pontes – Fig 1 & par. 65 disclose target nodes or slaves 26-36 that receives and services data access requests.); 
a network-on-chip (NOC) (Pontes – Fig 1 & par. 68 disclose a system interconnect 6 is implemented as a network on chip (NoC).) including:
a plurality of network interfaces (NIs), wherein at least one NI selected from the plurality of NIs receives request transactions from the at least one master (Pontes – Fig 1 & par. 68 disclose a number of master interfaces 46 from which data access requests can be received from respective master devices 7-22.); and
(Pontes – Fig 1 & par. 68 disclose a plurality of routers 44.) including: 
at least one request ingress port in communication with the master through a NI selected from the plurality of NIs (Pontes – Fig 1 & par. 68 disclose master interfaces 46, also known as an ingress port (IP), allowing communication between the masters 7-22 and the routers 44.); and 
a plurality of request egress port in communication with a group of slaves selected from the plurality of slaves through a group of NIs selected from the plurality of NIs (Pontes – Fig 1 & par. 68 disclose target interfaces 48, also known as an egress port (EP), allowing communication between the target nodes 26-36 and the routers 44.); and 
wherein the at least one master sends a request transaction, which includes an address within a special address range and the address corresponds to a broadcast adapter (Pontes – par. 68 disclosing each master interface 46 (also known as an ingress port, IP, or endpoint) is responsible for decoding the address specified by the data access request to identify the particular route to be taken through the network on chip 6 via the routers 44 to reach a target interface 48 associated with the selected target node which is to service the data access request.).
Pontes fails to explicitly disclose a network-on-chip (NoC) including: a plurality of switches in communication with the plurality of NIs; each broadcast adapter in communication with one switch selected from the plurality of switches and each broadcast adapter including: a plurality of request egress ports in communication with a group of slaves selected from the plurality of slaves through a group of Nis selected from the plurality of Nis; and a broadcast adapter duplicates the request transaction and sends the duplicated request transactions to 
Jaffer discloses a plurality of switches in communication with the plurality of NIs; each broadcast adapter in communication with one switch selected from the plurality of switches (Jaffer – col. 4, lines 24-26 discloses switches performing routing functions. The routing switches are considered routers.) and each broadcast adapter including: a plurality of request egress ports in communication with a group of slaves selected from the plurality of slaves through a group of Nis selected from the plurality of Nis; and a broadcast adapter duplicates the request transaction and sends the duplicated request transactions to each slave in the group of slaves along each request egress port of the plurality of request egress ports (Jaffer – col. 10, lines 1-15 discloses The router with this functionality thus has the above noted packet modifier 456, which modifies packets before sending them through an interface/output 458 of the router (often simply referred to as "output 458"). The output 458 may act, at least in part, as a general interface with multiple ports of one or two types. As with other blocks in the figures, merely showing it as one block is for simplicity purposes. It may represent many interfaces, either for input, output, or both. After the packet modifier 456 modifies packets, a packet duplicator 460 duplicates the modified packets for forwarding through the output 458 along a different path. Accordingly, as noted above and discussed in greater detail below with reference to FIGS. 6 and 7, both the modified packet stream and the duplicated packet stream are forwarded through the output 458 across different paths.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Jaffer’s teachings with Pontes’ teachings for the benefit of implementing a method and apparatus for routing a plurality of session packets across a network toward a destination, modifying each packet to include a sequence number that is 

Referring to claim 13, Pontes and Jaffer disclose the system of claim 8, wherein at least one broadcast adapter of the plurality of broadcast adapters (Pontes – Fig 1 & par. 68 disclose a plurality of routers 44.) comprises: a plurality of response ingress ports, such that there is one response ingress port for each of the plurality of request egress ports; and one response egress port for the request ingress port (Pontes – see par. 68 disclosing for each target interface 48, when it receives the response to a data access request from the target node 26-36, the target interface 48 issues that response back along the path taken by the corresponding request to the master interface 46 which issued the request, and the master interface 46 then returns the response to the requesting node.).

Referring to claim 15, Pontes discloses a method for broadcasting transaction from a master to a plurality of slaves through a network-on-chip (NoC) having a plurality of broadcast adapters Pontes – Fig 1 & par. 68 disclose a number of master interfaces 46 from which data access requests can be received from respective master devices 7-22. Par. 65 disclose target nodes or slaves 26-36 that receives and services data access requests. Par. 68 disclose a system interconnect 6 is implemented as a network on chip (NoC) having a plurality of routers 44.), the method comprising: 
defining a special address range, wherein each address in the special address range correspond to one broadcast adapter (Pontes – par. 68 disclosing Each master interface 46 (also known as an ingress port, IP, or endpoint) is responsible for decoding the address specified by the data access request to identify the particular route to be taken through the network on chip 6 via the routers 44 to reach a target interface 48 associated with the selected target node which is to service the data access request.); 
generating, at a master, a request (Pontes – Fig 1 & par. 64 disclose requesting nodes or masters 7-22 that issue data access requests.); 
sending, from the master through at least one network interface of the NoC, the request (Pontes – Fig 1 & par. 68 disclose a number of master interfaces 46 from which data access requests can be received from respective master devices 7-22.) to one address in the special address range, wherein the one address corresponds to a broadcast adapter, which is selected from the plurality of broadcast adapters, having an ingress port (Pontes – par. 68 disclosing each master interface 46 (also known as an ingress port, IP, or endpoint) is responsible for decoding the address specified by the data access request to identify the particular route to be taken through the network on chip 6 via the routers 44 to reach a target interface 48 associated with the selected target node which is to service the data access request.);.
Pontes fails to explicitly disclose duplicating, at the selected broadcast adapter having a plurality of request egress ports, the request to generate a plurality of duplicated requests representing the request, wherein one duplicated request is sent to one egress port of the plurality of egress ports; and sending, to a plurality of slaves, the duplicated request thereby allowing the master to simultaneously send the request to each of the plurality of slaves.
Jaffer discloses duplicating, at the selected broadcast adapter having a plurality of request egress ports, the request to generate a plurality of duplicated requests representing the request, wherein one duplicated request is sent to one egress port of the plurality of egress ports; and sending, to a plurality of slaves, the duplicated request thereby allowing the master to simultaneously send the request to each of the plurality of slaves (Jaffer – col. 10, lines 1-15 discloses The router with this functionality thus has the above noted packet modifier 456, which modifies packets before sending them through an interface/output 458 of the router (often simply referred to as "output 458"). The output 458 may act, at least in part, as a general interface with multiple ports of one or two types. As with other blocks in the figures, merely showing it as one block is for simplicity purposes. It may represent many interfaces, either for input, output, or both. After the packet modifier 456 modifies packets, a packet duplicator 460 duplicates the modified packets for forwarding through the output 458 along a different path. Accordingly, as noted above and discussed in greater detail below with reference to FIGS. 6 and 7, both the modified packet stream and the duplicated packet stream are forwarded through the output 458 across different paths.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Jaffer’s teachings with Pontes’ teachings for the benefit of implementing a method and apparatus for routing a plurality of session packets across a network toward a destination, modifying each packet to include a sequence number that is different from the sequence number of other packets in the plurality of packets, and duplicating the plurality of processed packets to produce a corresponding plurality of duplicated packets (Jaffer – Abstract).

9.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pontes in view of Jaffer, and further in view of Koren et al. (US Patent No. 8,121,123 hereinafter “Koren”).
Referring to claim 4, Pontes and Jaffer disclose the adapter of claim 3, however, fails to explicitly disclose further comprising a control module in communication with the plurality of request egress ports, wherein the control module analyzes a control bit of the packet and determines to which of the plurality request egress ports the packet is duplicated.
(Koren – see col. 4, 19-27; col. 5, line 65 to col. 6, line 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Koren’s teachings with Pontes and Jaffer’s teachings for the benefit of multicasting packets in a passive optical network (PON) residential gateway, while maximizing the efficiency of the memory usage (Koren – Abstract & col. 4, lines 61-64).

Referring to claim 11, Pontes and Jaffer disclose the system of claim 8, however, fails to explicitly disclose wherein the request includes a header having control bits that identify a set of request egress ports selected from the plurality of request egress ports for receiving the duplicate request thereby allowing the master to select which of the plurality of request egress ports receive the duplicate request for broadcasting.
Koren discloses wherein the request includes a header having control bits that identify a set of request egress ports selected from the plurality of request egress ports for receiving the duplicate request thereby allowing the master to select which of the plurality of request egress ports receive the duplicate request for broadcasting (Koren – see col. 4, 19-27; col. 5, line 65 to col. 6, line 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Koren’s teachings with Pontes and Jaffer’s teachings for the benefit of multicasting packets in a passive optical network (PON) residential gateway, while maximizing the efficiency of the memory usage (Koren – Abstract & col. 4, lines 61-64).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pontes in view of Jaffer, and further in view of Song et al. (US Patent No. 7,286,538 hereinafter “Song”).
Referring to claim 6, Pontes and Jaffer disclose the adapter of claim 5, however, fail to explicitly disclose wherein response packets received at the plurality of response ingress ports are combined to form a response packet at a response egress port.
Song discloses wherein response packets received at the plurality of response ingress ports are combined to form a response packet at the response egress port (Song – see Fig. 1 & col. 1, lines 53-55.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Song’s teachings with Pontes and Jaffer’s teachings for the benefit of checking multicast transmission in a RS layer in order to assign a proper LLID with respect to multicast traffic and allow multicast traffic in an Ethernet passive optical network (EPON) (Song – col. 3, lines 54-57).

Referring to claim 14, Pontes and Jaffer disclose the system of claim 13, however, fails to explicitly disclose wherein response packets received at the plurality of response ingress ports are combined to form a response packet at the response egress port.
		Song discloses wherein response packets received at the plurality of response ingress ports are combined to form a response packet at the response egress port (Song – see Fig. 1 & col. 1, lines 53-55.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Song’s teachings with Pontes and Jaffer’s teachings for the benefit of checking multicast transmission in a RS layer in order to assign a proper LLID with .

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pontes in view of Jaffer, and further in view of Lee et al. (US Patent No. 9,542,152 hereinafter “Lee”).
Referring to claim 12, Pontes and Jaffer disclose the system of claim 8, fails to explicitly disclose wherein at least one broadcast adapter selected from the plurality of broadcast adapters further includes a buffer comprising: one write pointer; multiple read pointers; and one read pointer for each of the plurality of request egress ports.
	Lee discloses a buffer comprising: one write pointer; multiple read pointers; and one read pointer for each of the plurality of request egress ports (Lee – col. 9, lines 24-63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lee’s teachings with Pontes and Jaffer’s teachings for the benefit of quickly solving problems without intervention of software since status detection and actions are performed in the FIFO buffer using pointers (Lee – col. 6, lines 49-52).

Conclusion
12.	Claims 1-8 and 11-15 are rejected.
	
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181